DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on January 5, 2021 were received and fully considered. Claims 1 and 18 were amended. Claims 2 and 19 were cancelled. The current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-18, and 20-34 are rejected under 35 U.S.C. 103 as being unpatentable over Boehmer et al. (US Patent No. 4726382) (hereinafter “Boehmer”).

Boehmer was applied in the previous office action.
With respect to claims 1 and 18, Boehmer teaches a finger cuff connectable to a patient’s finger to be used in measuring the patient’s blood pressure by a blood pressure measurement system (see abstract), the finger cuff comprising: an expandable coil having a finger cavity (Fig. 4 shows a band that can be tightened around a patient’s finger, which reads on expandable coil having a finger cavity), the expandable coil being 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art when the invention was filed to modify Boehmer such that the inflatable bladder is filled with gas at constant force (a predetermined pressure), as suggested by Boehmer. Additionally, Examiner notes that it is widely known in blood pressure monitoring techniques to provide constant force to a patient’s extremity in order to aid in comfort while administering a blood pressure test. 
With respect to claims 3-17 and 20-34, Boehmer does not explicitly teach the various substrate materials and tightening mechanisms. However, Examiner argues that these substrate materials and tightening mechanisms are widely known in previous blood pressure cuff devices as well as tourniquet art. Therefore, such a modification would be obvious to PHOSITA when the invention was filed as simple substitution. Examiner also cites other references, not relied upon, as further evidence of the well-known nature of the claimed substrate material and various tightening mechanisms. See prior art of record section in the previous office action for example teachings.

Response to Arguments
Applicant’s arguments filed with respect to the 35 USC 112B rejections raised in the previous office action were persuasive in view of amendment. These rejections are withdrawn.
with respect to the prior art rejections raised in the previous office action have been fully considered, but they are not persuasive. Applicant argues that Boehmer does not render obvious to PHOSITA the invention as currently claimed. In arguing this position, applicant appears to take issue with Boehmer’s flap 68 that wraps around patient’s finger. Applicant also argues that Boehmer does not teach or suggest a cylindrically-shaped expandable coil that enlarges to allow the expandable coil and finger cavity to expand and to surround the patient’s finger while the expandable coil provides a constant force to the patient’s finger. Lastly, applicant argues that Boehmer’s inflatable bladder 12 that is filled with gas is not equivalent to applicant’s claimed expandable coil formed from a semi-rigid substrate that is expandable and that provides a constant force to the patient’s finger. Examiner respectfully disagrees. In addressing these arguments, Examiner provides side-by-side pictorial representations of Boehmer and applicant’s invention as currently claimed:


    PNG
    media_image1.png
    316
    749
    media_image1.png
    Greyscale


.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PUYA AGAHI/Primary Examiner, Art Unit 3791